451 F.2d 347
UNITED STATES of America, Appellee,v.Ralph HALL, Appellant.
No. 71-1343.
United States Court of Appeals,Fourth Circuit.
Submitted Nov. 1, 1971.Decided Nov. 30, 1971.

John F. Brown, Jr., Elkins, W. Va.  (Court-appointed), on brief for appellant.
Paul C. Camilletti, U. S. Atty., and Stephen G. Jory, Asst. U. S. Atty., on brief, for appellee.
Before HAYNSWORTH, Chief Judge, and WINTER and RUSSELL, Circuit Judges.
PER CURIAM:


1
Ralph Hall is appealing his conviction for escape from the custody of the Attorney General.1  At the time of the admitted escape, Hall had been brought to the Ohio County Jail2 in West Virginia from the federal penitentiary in Atlanta, Georgia pursuant to a federal Writ of Habeas Corpus Ad Prosequendum.  He contends that his escape was from state authorities rather than from the custody of the Attorney General and that the indictment charging him was defective.


2
The crime for which Hall was convicted includes escape "from any custody under or by virtue of any process issued under the laws of the United States by any court [or] judge * * *."3  Since Hall was in custody under a federal Writ of Habeas Corpus, he has violated this express provision of the statute.


3
The indictment against Hall sufficiently apprised him of the acts he was accused of committing and of the statute he was accused of violating.


4
Affirmed.



1
 18 U.S.C. Sec. 751(a)


2
 The Attorney General, through the Bureau of Prisons, had previously contracted with Ohio County for the use of its jail as a location for the "safekeeping, care, and subsistence of persons held under authority of any United States statute * * *."


3
 18 U.S.C. Sec. 751(a)